Mr. Justice Barnes delivered the opinion of the court. Abstract of the Decision. Druggists, § 9*—when evidence insufficient to warrant conviction for unlawfully selling cocaine. In. a prosecution charging defendant with illegal sale of cocaine, where it appeared that a person handed defendant money which he asked defendant to keep for him, and then stepped behind the counter of defendant’s drug store and took a bottle of cocaine, after which defendant returned his money at his request, a judgment of conviction held not sustained by the evidence, it not appearing affirmatively that defendant knew of such taking or that there was a secret understanding between defendant and said person to effect an illegal sale.